




Exhibit 10.11
SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into effective
on the 27th day of July 2015 (the “Effective Date”), by and between CTI
BioPharma Corp., a Washington corporation (the “Company”), and Bruce J. Seeley
(the “Executive”).
RECITALS
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.    The Executive is currently employed with the Company, and the Company
desires to provide severance benefits to the Executive in the event the
Executive’s employment with the Company terminates under certain circumstances,
on the terms and conditions set forth in this Agreement.
B.    This Agreement shall be effective immediately and shall supersede and
negate all previous agreements and understandings with respect to the subject
matter hereof except as expressly noted herein.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.    Termination of Employment.
1.1
Benefits upon Termination. If the Executive’s employment with the Company is
terminated for any reason by the Company or by the Executive for any reason (in
any case, the date that the Executive’s employment with the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a)    The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in Section
2);
(b)    If the Executive’s employment with the Company terminates as a result of
an Involuntary Termination (as such term is defined in Section 2), the Executive
shall be entitled to the following benefits:
(i)    The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to (i) one and one-half (1.5) times the Executive’s base salary at
the annualized rate in effect on the Severance Date, plus (ii) the greater of
the average of the Executive’s annual bonuses for the three years preceding the
year in which the Severance Date occurs or thirty percent (30%) of the
Executive’s base salary at the annualized rate in effect on the Severance Date.
Such amount is referred to hereinafter as the “Severance Benefit.” Subject to
Section 17(b), the Company




--------------------------------------------------------------------------------




shall pay the Severance Benefit to the Executive in substantially equal
installments in accordance with the Company’s standard payroll practices over a
period of eighteen (18) consecutive months, with the first such installment
payable on (or within ten (10) days following) the sixtieth (60th) day following
the Executive’s Separation from Service (as such term is defined in Section 2).
(ii)    The Company will pay or reimburse the Executive for his premiums charged
to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage under the group medical program available to the Company’s employees
generally for the Executive (and, if applicable, the Executive’s spouse and
eligible dependents) as in effect immediately prior to the Severance Date, to
the extent that the Executive elects such continued coverage; provided that the
Company’s obligation to make any payment or reimbursement pursuant to this
clause (ii) shall, subject to Section 17(b), commence with continuation coverage
for the month following the month in which the Executive’s Separation from
Service occurs and shall cease with continuation coverage for the eighteenth
(18th) month following the month in which the Executive’s Separation from
Service occurs (or, if earlier, shall cease upon the first to occur of the
Executive’s death, the date the Executive becomes eligible for coverage under
the health plan of a future employer, or the date the Company ceases to offer
group medical coverage to its active executive employees or the Company is
otherwise under no obligation to offer COBRA continuation coverage to the
Executive). To the extent the Executive elects COBRA coverage, he shall notify
the Company in writing of such election prior to such coverage taking effect and
complete any other continuation coverage enrollment procedures the Company may
then have in place. The Company’s obligation to pay or reimburse for premiums
pursuant to this clause does not apply to: (i) any coverage that the Company (or
one of its affiliates) is not required to offer the Executive pursuant to COBRA;
(ii) dental, vision, or other non-medical coverage; and (iii) to any
executive-level (or similar) coverage that is not available to the Company’s
employees generally.
(iii)    The Company will pay or reimburse the Executive for premiums charged to
continue life insurance coverage for the Executive, to the extent such coverage
was in effect and paid for by the Company on the Severance Date, for a period of
eighteen (18) months following the Severance Date.
(iv)    Any stock options or equity or equity-related compensation or grants (to
the extent outstanding and not otherwise vested as of the Severance Date) shall
become fully exercisable and vested immediately prior to such termination (with
the vesting of any grants that include performance-based vesting criteria to be
determined as if all performance conditions under the award were met in full on
the Severance Date). Except as provided in this Section 1.1(b)(iv), the effect
of a termination of the Executive’s employment on the Executive’s equity-based
awards (including any limited period to exercise any stock options) shall be
determined under the terms of the applicable award agreement.




--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing provisions of this Section 1.1, if the
Executive breaches any of his obligations under his Employee Invention and
Proprietary Information Agreement (or any similar or successor agreement) with
the Company (the “Proprietary Information Agreement”) or the Release (defined
below) at any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit or
provide any of the other payments or benefits set forth in Section 1.1(b);
provided that, if the Executive provides the Release, in no event shall the
Executive be entitled to benefits pursuant to Section 1.1(b) of less than $5,000
(or the amount of such benefits, if less than $5,000), which amount the parties
agree is good and adequate consideration, in and of itself, for the Release.
(d)    The foregoing provisions of this Section 1.1 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA; or (iii) the Executive’s
receipt of benefits otherwise due in accordance with the terms of the Company’s
401(k) plan (if any).
1.2
Release; Exclusive Remedy.

(a)    This Section 1.2 shall apply notwithstanding anything else contained in
this Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 1.1(b) or any other obligation to accelerate vesting of any
equity-based award in connection with the termination of the Executive’s
employment, the Executive shall provide the Company with a valid, executed
general release agreement in a form acceptable to the Company (the “Release”),
and such Release shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law. The Company shall provide the
final form of Release to the Executive not later than seven (7) days following
the Severance Date, and the Executive shall be required to execute and return
the Release to the Company within twenty-one (21) days (or forty-five (45) days
if such longer period of time is required to make the Release maximally
enforceable under applicable law) after the Company provides the form of Release
to the Executive.
(b)    The Executive agrees that the payments and benefits contemplated by
Section 1.1 shall constitute the exclusive and sole remedy for any termination
of his employment and the Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Company and the Executive acknowledge and agree that there is no duty of the
Executive to mitigate damages under this Agreement. All amounts paid to the
Executive pursuant to Section 1.1 shall be paid without regard to whether the
Executive has taken or takes actions to mitigate damages. The Executive hereby
irrevocably resigns, on the Severance Date, from the Company and any affiliate
of the Company, as an officer and director of the Company and any affiliate, and
as a fiduciary of any benefit plan of the Company or any affiliate of the
Company (in each case, to the extent the Executive then has any such position),
and from each and every other position that the Executive may then otherwise
hold with the Company or any of its affiliates. The Executive agrees to promptly
execute and provide to the Company any further documentation, as requested by
the Company (whether before or after the Severance Date), to confirm such
resignations.




--------------------------------------------------------------------------------




2.
Certain Defined Terms. As used herein, the following terms shall have the
meanings set forth below in this Section 2.

(a)    “Accrued Obligations” means (i) any of the Executive’s base salary from
the Company that had accrued but had not been paid (including accrued and unpaid
vacation time, subject to the Company’s vacation policies in effect from time to
time) on or before the Severance Date; and (ii) any reimbursement due to the
Executive for expenses reasonably incurred by the Executive on or before the
Severance Date and documented and pre-approved, to the extent applicable, in
accordance with the Company’s expense reimbursement policies in effect at the
applicable time.
(b)     “Cause” means any of the following: (i) gross negligence or willful
misconduct in the performance of the Executive’s duties to the Company after
written notice to the Executive and the failure to cure same within ten (10)
days after receipt of written notice; (ii) the Executive’s refusal or failure to
act in accordance with any lawful specific direction or order of the Board or
any executive of the Company to which the Executive reports after written notice
to the Executive of such refusal or failure and failure to cure the same within
ten (10) days after receipt of written notice; (iii) the Executive’s commission
of any act of fraud with respect to the Company; (iv) the Executive’s material
breach of any written agreement or material policy of the Company after written
notice to the Executive of such breach and failure to cure, if curable, the same
within ten (10) days after receipt of written notice; (v) the Executive’s
conviction of, or plea of nolo contendre to, a crime which adversely affects the
Company’s business or reputation, in each case as determined by the Board; and
(vi) the Executive’s substantial failure to perform a material duty to the
Company.
(c)    “Disability” means a physical or mental impairment which, as reasonably
determined by the Company’s Board of Directors (the “Board”), renders the
Executive unable to perform the essential functions of his employment with the
Company, even with reasonable accommodation that does not impose an undue
hardship on the Company, for more than 90 days in any 180-day period, unless a
longer period is required by federal or state law, in which case that longer
period would apply.
(d)    “Good Reason” means the occurrence (without the Executive’s consent) of
any one or more of the following conditions: (i) a material reduction in the
Executive’s responsibilities, authority, titles or offices resulting in material
diminution of his position, excluding for this purpose an isolated,
insubstantial, inadvertent action not taken in bad faith; (ii) a reduction of
more than ten percent (10%) of the Executive’s Base Salary, other than as a part
of an across-the-board salary reduction applicable to executive officers of the
Company; (iii) relocation of Executive’s primary place of business for the
performance of his duties to a location which is more than fifty (50) miles from
its prior location; (iv) a material breach by the Company of this Agreement; or
(v) the Company diminishes the Executive’s reporting relationship such that he
no longer reports directly to the Chief Executive Officer of the Company;
provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 14), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.




--------------------------------------------------------------------------------




(e)    “Involuntary Termination” shall mean (i) a termination of the Executive’s
employment by the Company without Cause (and other than due to Executive’s death
or in connection with a good faith determination by the Board that the Executive
has a Disability), or (ii) a resignation by the Executive for Good Reason.
(f)    As used herein, a “Separation from Service” occurs when the Executive
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
3.
Withholding Taxes; Section 280G.

(a)    Notwithstanding anything else herein to the contrary, the Company may
withhold (or cause there to be withheld, as the case may be) from any amounts
otherwise due or payable under or pursuant to this Agreement such federal, state
and local income, employment, or other taxes as may be required to be withheld
pursuant to any applicable law or regulation.
(b)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, Executive under any other Company
plan or agreement, including, for certainty, the Severance Benefits, (such
payments or benefits are collectively referred to as the “Benefits”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if Executive received all of the Benefits
(such reduced amount if referred to hereinafter as the “Limited Benefit
Amount”). Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the Limited Benefit Amount, any
such notice consistent with the requirements of Section 409A of the Code to
avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Benefits by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the determination by
the Accountants described below. Any notice given by Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation. A determination as to whether the Benefits shall be
reduced to the Limited Benefit Amount pursuant to this Agreement and the amount
of such Limited Benefit Amount shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. The
Accountants shall provide such determination, together with detailed supporting
calculations and documentation to the Company and Executive within ten (10)
business days of the date of termination of the Executive’s employment, if
applicable, or such other time as requested by the Company or Executive
(provided Executive reasonably believes that any of the Benefits may be subject
to the Excise Tax), and if the Accountants determine that no Excise Tax is
payable by Executive with respect to any Benefits, it shall furnish Executive
with an opinion reasonably acceptable to Executive that no Excise Tax will be
imposed with respect to any such Benefits. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
interpretations of the Code for which there is a “substantial authority” tax
reporting position. The Company and Executive will furnish to the Accountants
such information and documents as the




--------------------------------------------------------------------------------




Accountants may reasonably request in order to make a determination under this
Section. The Company will bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section.
4.
Beneficiaries; Successors and Assigns.

(a)    In the event any amount is payable pursuant to this Agreement following
the Executive’s death, payment shall be made to the Executive’s estate.


(b)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


(c)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Without limiting the generality of the
preceding sentence, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.
5.
Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

6.
At-Will Employment. The parties agree that the Executive’s employment with the
Company constitutes “at-will” employment and may be terminated at any time, with
or without cause or notice, by the Company or the Executive. The Executive
understands and agrees that neither the Executive’s job performance nor
promotions, commendations, bonuses or the like (in each case, if any) from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of the Executive’s
employment with the Company.

7.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

8.
Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Washington, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Washington without regard to principles of
conflict of laws.

9.
Severability. If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.





--------------------------------------------------------------------------------




10.
Entire Agreement. This Agreement (and the other documents referred to herein)
embodies the entire agreement of the parties hereto respecting the matters
within its scope. This Agreement supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein. Notwithstanding anything above in this Section 10 to the contrary,
and for purposes of clarity, the Proprietary Information Agreement, any written
equity award agreement evidencing the terms and conditions of an equity award
granted by the Company to the Executive (as to such award only), as well as the
Company’s rights under any trade secret, confidentiality, inventions or similar
agreement or policy, are not integrated into this Agreement and shall continue
in effect.

11.
Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement which is executed
by both of the parties hereto; provided, however, that any such subsequent
agreement that would contract the Executive’s rights under this Agreement must
expressly refer to this Agreement in order for it to amend, modify or change (in
whole or in part) the Executive’s rights under this Agreement.

12.
Waiver. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
giving such waiver.

13.
Arbitration. The Executive and the Company agree that any controversy arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory
claims, shall be submitted to arbitration in King County, Washington, before a
sole arbitrator (the “Arbitrator”) selected from the American Arbitration
Association, as the exclusive forum for the resolution of such dispute;
provided, however, that provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator. Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes. At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator's award or decision is based. Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction. The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or Executive’s employment. The parties agree that the
Company shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee, but that each party shall bear its
own attorneys fees and other expenses.

14.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the





--------------------------------------------------------------------------------




recipient at the address below indicated or at such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder and received when delivered personally, when received if transmitted
via telecopier, five days after deposit in the U.S. mail and one day after
deposit with a reputable overnight courier service.
if to the Company:
 
 
 
 
 
CTI BioPharma Corp.
 
 
3101 Western Avenue, Suite 600
 
 
Seattle, WA 98121
 
 
Attention: Chief Executive Officer
 
 
 
 
with a copies to:
 
 
 
 
 
CTI BioPharma Corp.
 
 
3101 Western Avenue, Suite 600
 
 
Seattle, Washington 98121
 
 
Attention: Legal Affairs
 
 
AND
 
 
O’Melveny & Myers LLP
 
 
Two Embarcadero Center, 28th Floor
 
 
San Francisco, California 94111-3823
 
 
Attn: C. Brophy Christensen, Esq.



if to the Executive, to the address most recently on file in the payroll records
of the Company.
15.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

16.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so. The Executive agrees and acknowledges that O’Melveny &
Myers LLP is legal counsel to the Company and not counsel to, nor has it
provided advice to, the Executive.





--------------------------------------------------------------------------------




17.
Section 409A.

(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.
(b)    If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 1.1(b) until the earlier of (i) the date which is six (6) months
after his or her Separation from Service for any reason other than death, or
(ii) the date of the Executive’s death. The provisions of this Section 17(b)
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Separation from Service that are not so paid by reason of this
Section 17(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).
(c)    To the extent that any benefits or reimbursements pursuant to Section
1.1(b)(ii) or (iii) are taxable to the Executive, any reimbursement payment due
to the Executive pursuant to such provision shall be paid to the Executive on or
before the last day of the Executive’s taxable year following the taxable year
in which the related expense was incurred. The benefits and reimbursements
pursuant to such provision are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that the
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that the Executive receives in any other taxable
year. The Executive agrees to promptly submit to the Company receipts and any
other documentation reasonably required to substantiate any such benefits and
reimbursements in order to facilitate the timely payment or reimbursement of the
same.
[The remainder of this page has intentionally been left blank.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.


"COMPANY"


CTI BioPharma Corp.,
a Washington corporation
 
By: /s/ James Bianco
Name: James A. Bianco
Title: President and Chief Executive Officer
 
 
“EXECUTIVE”
 
/s/ Bruce Seeley
Bruce J. Seeley
 











